Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 1 of 14

UNITED STATES DISTRICT COURT

 

 

 

- FOR THE DISTRICT OF COLUMBIA
) ~ oe
UNITED SATES OF AMERICA )} aan
)
v. )
)
ROSE ASANG GANA, also known as }
“ROSE NEBANGU,” }
)
Defendant. )
)

 

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
1. IDENTITY OF THE AFFIANT

__I, Jynika Craig, being duly sworn, state:

1. Iam a Special Agent of the Federal Bureau of Investigation (hereinafter “FBI”),
From 2015 to the present, I have been assigned to a white-collar crime squad at the FBI’s
Washington Field Office in the District of Columbia (D.C.), specifically focused on the
investigation of health care fraud and other health care crimes. My investigative focus during the
past two years has been on fraud against government programs. I have received training in
general law enforcement and criminal investigations, and I have attended training programs
focused on health care crimes. I have investigated allegations of health care fraud, false claims,
and money laundering.

2. 1 am assigned to this investigation and my involvement has included, but is not
limited to, interviewing witnesses, reviewing Medicaid billing claims and medical records

associated with Medicaid recipients, as well as conducting surveillance.
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 2 of 14

II. REASON FOR AFFIDAVIT

3. This affidavit is made in support of a criminal complaint and arrest warrant
charging ROSE ASANG GANA (“GANA”), also known as “ROSE NEBANGU,” with
violations of 18 U.S.C. § 1347 (Health Care Fraud), 18 U.S.C. § 1035 (Health Care False
Statements) and 42 U.S.C. §§ 1320a, 1320(b), 1320(f)(1 — 2) (Anti-Kickback).

4. GANA is a naturalized American citizen, who resides in Greenbelt, Maryland.
Since approximately October 2013, through the present, GANA was employed as a Personal
Care Aide (“PCA”) providing home health services to residents of the District of Columbia that
receive Medicaid. GANA used a unique National Provider Identifier (“NPJ’’) Number to submit
timesheets to home health agencies (“HHA”) that in turn billed Medicaid and paid GANA.

5. In or around October 2015, the FBI along with the D.C. Department of Health
Care Finance (“DHCF”), Department of Health & Human Services (“DHHS”), Office of
Inspector General (“HHS-OIG”), and the D.C. Medicaid Fraud Control Unit (“MFCU”), opened
an investigation into allegations surrounding one of the HHAs that employed GANA as a PCA.
It was alleged that the HHA had defrauded the D.C. Medicaid program by submitting and
causing to be submitted false claims concerning the provision of PCA services. During the
course of the investigation into the HHA, law enforcement identified GANA as a PCA employed
by the HHA, who was causing false claims to be submitted under her NPI number.

6. The investigation confirmed those allegations, revealing that GANA had been
submitting false claims that can be categorized broadly as follows: (1) claims purporting that
GANA provided services in excess of 20 hours in a given day; (2) claims purporting that GANA
provided services to multiple Medicaid beneficiaries in overlapping hours for different HHAs;

(3) claims purporting that GANA provided services to Medicaid beneficiaries to whom she
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 3 of 14

provided no care at all; (4) claims purporting that GANA provided services to Medicaid
beneficiaries while she was not in the United States; and (5) claims that were tainted by the
payment of illegal kickbacks to Medicaid beneficiaries to secure their signatures on fraudulent
timesheets.

7. Based on a review of Medicaid billing claims submitted under GANA’s NPI
number for a period of approximately sixty-three (63) months, between on or about October 1,
2013, and December 28, 2018, Medicaid paid for 91,882 units (or 22,970.5 hours) of PCA
services allegedly provided by GANA at a loss of $441,234.64,

8. One “unit” of PCA care is equivalent to 15 minutes. There are four units in an
hour and 96 possible units in a 24-hour period. A review of GANA’s claims data shows that she
attempted to bill for as many as 128 units (or 32 hours) of work on a single day.!

9. The claims data further showed that during that period, GANA was employed by
approximately nine HHAs: HHA-1 through HHA-9 (collectively the “nine HHAs”). The nine
HHAs were registered to do business in the District of Columbia to provide home health services
to Medicaid beneficiaries. GANA also purported to provide PCA services for up to eighteen
(18) different Medicaid beneficiaries in that time period.

10. The facts and information contained in this affidavit are based on my personal
knowledge of the investigation and the observations and reports of other law enforcement
officers. This affidavit does not include every fact and matter observed by me or known to the
government relating to the subject matter of this investigation. Instead, this affidavit contains

only those facts that are necessary to establish that probable cause exists.

 

' From October 21, 2013, to November 3, 2013, GANA submitted timesheets on which she purported to provide
PCA services to four beneficiaries a day for eight hours each. However, D.C. Medicaid only paid the claims for
three of the four beneficiaries.
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 4 of 14

Il. OVERVIEW OF DISTRICT OF COLUMBIA MEDICAID PROGRAM
AND HOME HEALTH CARE SERVICES

11. Medicaid is a health insurance program established by Congress under Title XIX
of the Social Security Act of 1965 (the “Medicaid Act”). Medicaid was overseen and
administered by the Centers of Medicare and Medicaid Services (“CMS”), an agency within the
United States Department of Health and Human Services (“HHS”). The federal government
provides the funding for 70 — 80% of Medicaid and the District provides the remaining funds.
Through September 30, 2008, Medicaid was administered by D.C.’s Department of Health’s
Medical Assistance Administration; however, since October 1, 2008, Medicaid has been
administered by DHCF. Medicaid provides health insurance coverage to residents of D.C.
whose incomes are below a certain financial threshold as measured against the poverty line.
Recipients of medical services covered by Medicaid are referred to as “beneficiaries.” In the
District of Columbia, a beneficiary is assigned a DCID, a unique 8-digit number that is used to
bill Medicaid for services provided to the beneficiary.

12. =‘ In the District of Columbia, HHAs can provide certain services including skilled
nursing, home health aide, and personal care services. Personal care services are intended to
assist Medicaid beneficiaries in performing the activities of daily living, known as “ADLs.”
ADLs include the ability to get in and out of bed, bathe, dress, eat out, take medication
prescribed for self-administration, and engage in toileting.

13. To be eligible to participate in Medicaid, HHAs must agree to abide by all federal
and local laws, regulations, and program manuals governing Medicaid reimbursements. To
receive reimbursement from Medicaid, HHAs operating in D.C. are required to submit a claim,
either electronically or in paper form, to DHCF. As part of the claim, an HHA must provide

certain information, such as the name of the Medicaid beneficiary, the date of service, the type of
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 5 of 14

service and corresponding billing code, the amount of time a service was provided, and the
‘amount of money being claimed by the HHA as payment from Medicaid. Medicaid only pays for
services that are medically reasonable and necessary, and that are actually provided as claimed.

14. HHAs employ and contract with personal care aides (“PCAs”) to provide services
to Medicaid beneficiaries. Under the Medicaid rules, a PCA must meet certain qualifications.
Those qualification include: (a) being at least 18 years of age; (b) a citizen of the United States or
an alien who is lawfully authorized to work in the United States; (c) completing a home health
aide training program that involves at least seventy-five (75) hours of classroom training with at
least sixteen (16) hours devoted to supervised practical training; (d) passing a competency
evaluation for the services which the PCA is required to perform consistent with the
requirements set forth in 42 C.F.R. § 484.36; (e) obtaining certification in cardiopulmonary
resuscitation and maintaining such certification annually; (f} demonstrating that the PCA is free
from communicable disease as confirmed by an annual PPD Skin Test or documentation from a
primary care physician stating that the person is free from communicable disease; and (g)
passing a criminal background check. PCAs are issued a unique 10-digit National Provider
Identification number, the “NPI,” which the HHA uses to bill Medicaid for services rendered to a
beneficiary based on timesheets submitted by the PCA.

15. To receive personal care services under Medicaid, a beneficiary must obtain a
prescription from a doctor, informally known as an “intake.” Medicaid only pays for personal
care services if the doctor determines after a face-to-face physical examination that the
beneficiary has functional limitations in one or more ADLs. DHCF regulations that went into
effect in November 2013, clarified that the doctor prescribing the intake must be the

beneficiary’s primary care physician with whom the beneficiary had a pre-existing doctor-patient
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 6 of 14

relationship.

16. A beneficiary takes the intake to a HHA that in turn arranges for a registered
nurse to perform an initial assessment of the beneficiary’s functional status and needs. The nurse
drafts a Plan of Care (“POC”) for the beneficiary based on the assessment. The POC is required
to specify the frequency, duration, and expected outcome of the personal care services and is
supposed to be tailored to address the individual needs of the beneficiary.

17. The HHA then assigns a PCA to provide the personal care services set forth in the
POC to the beneficiary. Services typically are provided in the benefictary’s home and PCAs
must document the provided care on a timesheet that is submitted to the HHA. The timesheet is
supposed to reflect accurately the date the PCA provided services, the itemized services
rendered, the amount of time spent providing each service, and the location at which the services
were provided. Timesheets are supposed to be signed each day by both the PCA and the
beneficiary. However, a single timesheet can contain a full week of services. HHAs use the
timesheets to determine and justify the hours of services for which the HHA files a
reimbursement claim with Medicaid.

18. Chapter 50, Title 29, of the District of Columbia Municipal Regulations (DCMR),
_ entitled Medicaid Reimbursement for Personal Care Services, states that “PCA services shall not
be provided in a hospital, nursing facility, intermediate care facility, or other living arrangement
which includes personal care as part of the reimbursed service.”

19. As outlined in Section 6,3 Interrelationship of Providers, of the D.C. Medicaid
MMIS Provider Billing Manual, “Providers are prohibited from referring or soliciting
beneficiaries directly or indirectly to other providers for financial consideration. Providers are

also prohibited from soliciting, receiving or offering kickbacks; payments, gifis, bribes, or
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 7 of 14

rebates for purchasing; leasing, ordering, arranging for, recommending purchasing, leasing;
ordering for goods, facilities, or items for which payment is made through the D.C. Medicaid
Program.”

IV. FACTS SUPPORTING PROBABLE CAUSE

20. | As mentioned above, the investigation revealed that GANA submitted or caused
to be submitted false timesheets to several HHAs for payment for PCA services not rendered to
beneficiaries. The HHAs subsequently sought and received payments from D.C. Medicaid based
on GANA’s fraudulent timesheets, and in turn paid her.

21. During the course of the investigation, law enforcement obtained, inter alia,
GANA’s bank records, payroll records, phone records, employment records, patient files, and
D.C. Medicaid billing claims submitted with her NPI numbers ending in -3395. Law
enforcement also interviewed witnesses, conducted surveillance on GANA during hours that she
purported to provide PCA services, and interviewed GANA who admitted to falsifying
timesheets.

22.  Areview of the D.C. Medicaid claims data for GANA’s NPI ending in -3395,
revealed that she was employed by at least nine HHAs and purported to provide PCA services to
up to eighteen (18) different Medicaid beneficiaries from on or about October 1, 2013 to January
6, 2019. GANA’s fraudulent Medicaid claims are too numerous to recite in full in this Affidavit.
However, for purposes of establishing probable cause, the exemplars set forth in Paragraphs 23
through 34, demonstrate, but are not an exhaustive list of, the fraud GANA committed against

D.C, Medicaid.
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 8 of 14

Billing Exceeding 20 Hours Daily and Overlapping Hours of Care

23.  Areview of D.C. Medicaid claims data for GANA revealed that she frequently
submitted timesheets purporting to work more than 20 hours a day. For instance, a review of
Medicaid claims data for GANA from October 20, 2013, through November 2, 2014, showed
that GANA submitted timesheets claiming that she provided twenty hours or more of PCA
services to several Medicaid benefictaries for several HHAs, each day. During this timeframe,
D.C Medicaid was billed and paid HHAs on GANA’s behalf, approximately $31,000. That
amount included /48 days on which GANA purportedly worked between 20 and 24 hours each
day for as few as three and as many as four beneficiaries, and for between two to four HITIAs,
often during overlapping hours. Medicaid prohibits PCAs from providing services to more than
one beneficiary at a time.

24.  On/June 7, 2014, GANA caused D.C. Medicaid to be billed for 96 units (or 24
hours) of PCA services for three beneficiaries associated with nvo HHAs. A review of the
timesheets submitted by GANA showed that she allegedly provided PCA services to two of the
three beneficiaries during overlapping hours of services. Table 1 below summarizes the entries
from Gana’s timesheets and the corresponding Medicaid data from June 7, 2014.

TABLE 1

_ _ 4/00:00°PM ©, 12:00:00 AM <.LIFELINE ~~ #- B2;.°. 8 $139.20
7:00 3:00:00: oe Br3 ON 939 20
wo woke 24s __$417.60

 

25. Similarly on June 14, June 15, July 5, and July 6, 2014, GANA billed for three

beneficiaries, B-1, B-2, and B-3, through three HHAs, for a total of 480 units (or 120 hours) of
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 9 of 14

care across a total of four days.”

TABLE 2

 

  

 

 

 

   

7 ~_ $139.20 |!

 

 

   

 

 

 
 

 

r

 

“4:00:00 PM | 1321 00: 00. AM | UIFELINE

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Le ee ae BR _..$139.20.3

7:00:00 AM IC 3:00:00: PM i ID NURSING _ B-3.! = of = $139.20 j

a a ae me = at a ~- a cere wet ad
7:00:00 AM |[ 3:00: 00 PM INTEGRATED { ——SséBil’- 8 $139, 20

4:00:00 PM i 12:00:00.AM)LIFELINE ok B22 BE $139.20!

7:00:00 AM'|} 3:00:00 PM [3B NURSING ae B38 L ~ $139.20)

 

 

“5.00:00 AMT 3:00:00 PMT [INTEGRATED

 

 

  

 

 

“Bif 8 8 139. 20]
B-

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

26. A review of the timesheets GANA submitted for B-1, B-2, and B-3, for the dates
identified in Table 2, showed overlapping hours of care. Based on D.C. Medicaid claims data
for these four days, GANA caused a loss of $1,670.40 to the Medicaid program.

Payment of Kickbacks to Beneficiaries

27. GANA also caused the submission of claims to D.C. Medicaid for PCA services
she did not provide and that were tainted by unlawful kickback arrangements with at least three
identified beneficiaries.

28. On June 4, 2016, law enforcement interviewed GANA. She admitted that she
paid B-3, B-4, and B-5, to sign timesheets for days that she did not provide them with any PCA

services. An analysis of D.C. Medicaid claims, from the period of October 1, 2013, through

 

? There are only 96 hours or 384 units in a four-day period.

i
| 4:00:00.PM} 12:00:60 AM: LIFELINE . 7 ~ $139.20 |
17:00:00 AM |, 3:00:00 Pal 3D NURSING _ $139. 20
ib. i eo ee
~ 7:00:00 AM 3:00: oO BM in INTEGRATED _ iE B=1 |] Bit. $139.20]
4:00:00 PM; 12:00:00 AM, LIFELINE -) B2,.. - 8! "$139.20.
~7;:00:00 AM {| 3:00:00 PM (fa) NURSING” cl B-3 4: 8: $139.20
| - ! 20 $1670.40 |
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 10 of 14

September 27, 2015, showed that GANA caused a loss to Medicaid of approximately $94,803.24
" for services that were not provided to B-3, B-4, and B-5, and that were tainted by the payment of
unlawful kickbacks.

29. On January 31, 2019, law enforcement interviewed B-6, who indicated that
GANA was supposed to provide tt with PCA services eight hours a day, seven days a week.
Instead, B-6 said that GANA paid it $200 every two weeks to sign timesheets for days she did
not go to work. B-6 said that it would meet GANA outside of its residence to receive payments
and that the payment arrangement had been ongoing since GANA was assigned to provide B-6
with PCA services. A review of D.C. Medicaid claims revealed that GANA started billing for B-
6 on or about September 2, 2015. At the time, GANA already was billing daily for two other .
beneficiaries, making B-6 her third full-time, daily client. According to the submitted Medicaid
claims, from September 2, 2015, through December 14, 2018, GANA caused D.C. Medicaid to
be billed and pay for approximately $107,327 in PCA services that were not provided and were
tainted by the payment of illegal kickbacks to B-6.

Billing During Patient Hospitalization

30. | GANA also caused the submission of false claims to D.C. Medicaid for PCA
services she did not to provide during the hospitalization of at least one beneficiary.

31. From on or about July 4, 2015, through July 5, 2015, B-7 was admitted to George
Washington University Hospital. A review of D.C. Medicaid claims data for those dates
revealed that GANA billed Medicaid for eight hours of PCA services she purportedly provided
to B-7, causing a loss to Medicaid of approximately $151.

Billing for Services Not Rendered

32. On December 22, 2016, law enforcement conducted surveillance from

10
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 11 of 14

approximately 5:50 a.m. to 4:23 p.m. at the residence of B-8 in Southeast, Washington, D.C.
GANA purported to provide PCA services to B-8 from 7:00 a.m. to 3:00 p.m. At approximately
10:39 a.m., law enforcement called B-8 who refused to discuss GANA and stated that it did not
have a PCA and did not receive home health services. At approximately 4:32 p.m., law
enforcement called B-8 again. During the second telephone call, B-8 reported it was at a
meeting and did not want to discuss its PCA. Throughout the duration of the surveillance,

GANA was not observed at or in the vicinity of B-8’s residence. An analysis of D.C. Medicaid
claims data for December 22, 2016, showed that GANA caused D.C. Medicaid to be billed
approximately $160 for eight hours of PCA services she purportedly provided to B-8 from 7:00
a.m. to 3:00 p.m.

33. On March 15, 2017, law enforcement conducted surveillance on GANA at her
residence in Greenbelt, MD, beginning at or around 7:50 a.m. At or around 11:00 a.m., GANA
was observed departing her residence in a white Toyota 4Runner, bearing Maryland license plate
number 2CD5115? (hereafter “Target Vehicle”) and arriving at Foodway supermarket located at
8484 Annapolis Road, New Carrollton, MD. A review of the surveillance footage from
Foodway revealed that GANA entered the grocery store at or around 11:03 a.m. and checked out
at a register at or around 11:27 a.m. At or around 11:30 a.m., law enforcement observed GANA
loading groceries into the Target Vehicle and subsequently returning to her residence in
Greenbelt, MD, at or around 12:05 p.m. There is no indication that GANA left her residence
after returning from the supermarket and prior to law enforcement terminating surveillance at or
around 3:35 p.m., as the Target Vehicle was still present. An analysis of D.C. Medicaid claims

data for March 15, 2017, revealed that GANA caused D.C. Medicaid to be billed $323.20 for

 

3 This vehicle previously was identified by your Affiant as being registered to GANA in the state of Maryland.

11
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 12 of 14

sixteen hours of PCA services that she purportedly provided to B-8 from 7:00 a.m. to 3:00 p.m.,
and to B-6 from 4:00 p.m. to 12:00 a.m.

34. On April 12, 2017, law enforcement conducted surveillance on GANA at her
residence in Greenbelt, MD, beginning at or around 5:30 a.m. At or around 10:37a.m., GANA
was observed departing her residence in the Target Vehicle. At or around 11:16 a.m., GANA
was observed arriving at and entering KBC NURSING, an HHA located at 7506 Georgia
Avenue N.W., Washington, D.C. At or around 11:33 am., GANA was observed departing KBC
NURSING. At or around 12:04 p.m., GANA was last observed at a McDonald’s restaurant
located at 6219 Greenbelt Road, Greenbelt, MD. A review of D.C. Medicaid claims data for
April 12, 2017, revealed that GANA caused D.C. Medicaid to be billed $323.20 for sixteen hours
of PCA services she purportedly provided to B-8 from 7:00 a.m. to 3:00 p.m., and to B-6 from
4:00 p.m. to 12:00 a.m.

Receipt of Payment for Services Not Rendered

35. Further, GANA accepted payments from the HHAs based on the fraudulent
timesheets that she caused to be submitted to D.C. Medicaid for work she did not perform. A
review of payroll records for six of the nine HHAs that employed GANA, reflect disbursements
to her of approximately $213,000 from the period of October 23, 2013, through October 2, 2018.

36. A review of payroll checks written to GANA show that she cashed a majority of
the checks at check cashing and non-bank institutions. Your affiant is aware from its experience
and training that PCAs often cash their HHA paychecks at non-bank institutions shortly after
receiving them to avoid the check bouncing and to, among other things, prevent the tracing of the

fraudulently obtained funds.

12
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 13 of 14

Contact with Beneficiaries

37. Telephone records associated with GANA’s known telephone number (XXX-
XXX-3295) demonstrate that she knew and had telephonic contact with at least six of the
beneficiaries she purportedly provided with PCA services: B-2, B-3, B-5, B-6, B-7, and B-8.

38. Telephone records from May 1, 2016 through March 22, 2017, were crossed
referenced with eleven possible telephone numbers for ten of GANA’s beneficiaries. During the
aforementioned period, GANA was billing D.C. Medicaid for eight beneficiaries. Further
analysis revealed that in that ten-month period, there were over 300 instances of telephonic

contact between GANA and six of the beneficiaries.

[Text Continues On Next Page]

13
Case 1:19-mj-00052-RMM Document 1-1 Filed 03/08/19 Page 14 of 14

V. CONCLUSION

39, Based on the foregoing facts and information gathered thus far in the
investigation, and an analysis of the claims submitted under GANA’s NPI number ending in
-3395, there is probable cause to believe that from on or about October 2013, through on or
about December 2018, in the District of Columbia and elsewhere, GANA knowingly and
intentionally submitted false timesheets to HHAs that caused D.C. Medicaid to be billed and
GANA to be paid, for PCA services she did not provide or that were tainted by the payment of
illegal kickbacks.* GANA’s conduct constitutes Health Care Fraud, in violation of 18 U.S.C. §
1347, and Health Care False Statements, in violation of 18 U.S.C. § 1035, as well as violates the
Anti-Kickback Statute, 42 U.S.C. §§ 1320a, 1320(b), 1320(f)(1 — 2), and caused the D.C.

Medicaid program to suffer an approximate loss of $441,234.64.

OE eae

a

 

Spedial Agent JynikeCraig
Federal Bureau of Investigation

Sworn to and subscribed before me this day of March 2019.

Se

 

aoe a Fee

 

4 GANA is still actively purporting to provide PCA services to two beneficiaries through two HHAs.

14
